*460ON APPLICATION POE, EEHEAEING.
FEIGN, C. J.
2 Counsel for appellant bave filed a petition for a rehearing in which they vigorously contend that we have erred in affirming the judgment. It is strenuously insisted that there is no substantial evidence in support of the finding that there was surplus ground1 in the block in which the lots in, question are located. This contention is answered by appellant’s own witnesses. The city engineer of Ogden, who was called as a witness on behalf of appellant, after stating that he was familiar with the block in which the lots in question are located and had made surveys in neighboring blocks, according to' appellant’s abstract of his testimony, further testified with respect to' surplus. He said: “I know that the excess (surplus ground) in that block is about seven feet.” Respondent's witnesses had placed it at about eleven feet. Another witness, who said he was a field man in the city engineer’s office, also- testified on,behalf of appellant. In referring to' the question of surplus ground he said: “Tes, I think there is a surplus, in most all of them city blocks.” This had reference to the blocks among which was the block in question. True, this witness also said that according to the descriptions contained in the deeds of the several lots in the block there did not seem to be any surplus ground. This, however, is far from saying that there, was no surplus ground in the block in question. After having gone carefully again over the evidence, we do not hesitate to say that, if a finding was ever justified, then the finding that there is surplus ground in the block in question is justified.
It is also contended that we erred in holding that the evidence justified a finding that there was a boundary line established between appellant’s and respondent’s lots by their predecessors in interest. Upon this question the evidence leaves no room for doubt, and we shall therefore not discuss it further.
It is also strenuously urged that we erred in making the statement that one of the predecessors in interest had at one *461.time purchased three additional feet of ground and had then located the boundary line fence with reference thereto and as it stood for the time stated in the original opinion. It is contended that the abstract of title introduced in evidence shows that the witness who testified to the purchase and sale of the three feet of ground aforesaid was mistaken. Assuming this to be true, the question still remains: In what way does this mistake, if it be one, affect the result? All the witnesses who knew about the location and maintenance of the fence testified that it was located and maintained at the precise point where the former witness said it was located after the sale and purchase of the alleged three additional feet. It is beyond dispute that the fence was erected and maintained as a boundary line and that this was done upon the theory that the land on one side thereof was owned by respondent’s predecessors and1 that upon the other by appellant’s predecessors. This, with the surplus ground, was sufficient reason for establishing a boundary line just as held in the original opinion, and brings this, case squarely within the principle laid down by this court in its former decisions.
In view of counsel’s strenuous insistence that this case ought to have been distinguished from the cases cited in the original opinion, we have felt constrained to add the foregoing. Counsel should remember that in case of difference between this court and counsel as to whether a case should or should not be distinguished' we, and not counsel, must assume the responsibility of determining that question.
After carefully considering counsel’s argument in support of their petition for iai rehearing, we are still satisfied with the former conclusion. The petition is therefore denied.
McCARTY and STBAUP, JJ., concur.